Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Status of Claims
This Final Office Action is in reply to the arguments/amendments filed 6/20/2022.
Claims 1, 2, 8, 9, 15 and 16 have been amended.
Claims 1-20 are pending.
Response to Arguments/Amendments
With respect to the prior claim objection to claims 1, 8 and 20, applicant’s amendment overcome the minor informalities the objection has been withdrawn.
As it relates to the USC 112b rejection and claims 1-20, applicant’s amendments overcome the rejection; it has been withdrawn.
With respect to the 35 USC 101 rejection, applicant states, “…Applicant's claims disclose a technical solution using natural language processing techniques in a question-answering system...to determine resumes which are best-fits for job roles, to solve the technical problem generated by a large number of candidates applying electronically to job databases/postings...” Applicant then states, “...claims in the present invention rely on a question answering system and use artificial intelligence in the form of natural language processing to perform human resources assessments....these claims are patentable subject matter...”. Applicant’s arguments have been considered but are not persuasive. Examiner maintains that claims 1-20 are directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-20 are directed to a process (an act, or series of acts or steps), a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices), and a manufacture (an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery). Thus, each of the claims fall within one of the four statutory categories. Representative independent claims 1, 8 and 15 recite in part, “...receiving a job role from a job database, the job database containing a plurality of job descriptions associated with each job role; determining a plurality of characteristics associated with the job role from a recruitment database using natural language processing, the recruitment database comprising a collection of information detailing characteristics of job candidates, determining a job candidate that meets a threshold number of the plurality of characteristics using the natural language processing techniques; creating automatically using natural language processing techniques an assessment to present to the determined job candidate to test a proficiency of the job candidate for the plurality of characteristics, wherein creating the assessment comprises combining a plurality of questions based on a relevance of each question to the plurality of characteristics, and wherein the plurality of questions are questions related to the plurality of characteristics; issuing the automatically generated assessment to the job candidate to be displayed on a candidate device associated with the candidate; receiving from the candidate device one or more answers to the automatically generated assessment, the one or more answers provided by the job candidate; and determining an aptitude of the job candidate based on a number of the answers provided to the plurality of questions being correct...”. Examiner asserts that concepts determined to be abstract ideas, and thus patent ineligible include certain methods of organizing human activity such as fundamental economic practices (Alice, 573 U.S. at 219-20; Bilski, 561 U.S.at 611), commercial or legal interactions, managing personal behavior or relationships or interactions between people; mathematical formulas (Parker v. Flook, 437 U.S. 584, 594-95 (1978); or mental processes (Gottschalk v. Benson, 409 U.S. 63, 69 (1972)).  The claim is a method for determining an aptitude of a job candidate based on answers to a plurality of questions being correct which is a method for managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions) – (collecting data, analyzing the data, and displaying the results of the collection and analysis, including when limited to particular content) see, Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017); (identifying the abstract idea of collecting, displaying, and manipulating data); Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). The claim can also be considered an abstract set of mental processes grouping (concepts performed by a human being using a pen and paper, including an observation, evaluation, judgment, opinion) of abstract ideas since the steps for, “...receiving a job role... containing a plurality of job descriptions associated with each job role; determining a plurality of characteristics associated with the job role ...determining a job candidate that meets a threshold number of the plurality of characteristics... creating...an assessment to present to the determined job candidate to test a proficiency of the job candidate for the plurality of characteristics... combining a plurality of questions based on a relevance of each question to the plurality of characteristics, and wherein the plurality of questions are questions related to the plurality of characteristics; issuing the....  assessment to the job candidate... receiving from the candidate.... one or more answers to the .... assessment, the one or more answers provided by the job candidate; and determining an aptitude of the job candidate based on a number of the answers provided to the plurality of questions being correct...” could be performed by a human being using a pen and paper. Simply automating a judicial exception is not the integration into a practical application, and as drafted, the claims are still simply the mere instructions to ‘apply’ the judicial exception with a “a job database”, “recruitment database” “candidate device”, “computer program product”, “one or more computer-readable storage devices”, “one or more tangible storage device”,“ one or more processors”, “ one or more computer-readable memories”, “one or more computer- readable tangible storage device”; and simply an increase in efficiency and speed due to the use of a computer. Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687F.3d 1266, 1278 (Fed. Cir.2012) (“[T]he fact that the required calculations could be performed more efficiently via computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F. 3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” Representative claims 1, 8 and 15 except for [“a job database”, “recruitment database” “candidate device”, “computer program product”, “one or more computer-readable storage devices”, “one or more tangible storage device”,“ one or more processors”, “ one or more computer-readable memories”, “one or more computer- readable tangible storage device”] are directed to certain methods of organizing human activities based on following rules and instructions for receiving, creating, presenting, combining and determining information (an aptitude of a job candidate).  The claim relates to determining an aptitude of a job candidate based on answers provided to a plurality of questions being correct, utilizing a particular sequence of rules/instructions. Hence interpreted as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) grouping of abstract idea. The claim describes an abstract idea of determining an aptitude of a job candidate based on answers to a plurality of questions being correct, and as drafted is simply the automation of organizing human activities (determining an aptitude of a job candidate) based on various rules, and managing interactions between people including social activities, teaching, and following rules or instructions) – (collecting data, analyzing the data, and displaying the results of the collection and analysis, including when limited to particular content) see, Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017); (identifying the abstract idea of collecting, displaying, and manipulating data); Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016). Further applicant’s nominal recitation of “natural language processing techniques” [claims 1, 8 and 15] fails to recite a practical application because it simply amounts no more than mere instruction to apply the exception using a generic computer component-see MPEP 2106.05(f) and merely generally linking the use of the abstract idea to a particular technological environment see MPEP 2106.05(f-h). Thus, applicant’s arguments are unpersuasive. This judicial exception is not integrated into a practical application because the additional elements [“a job database”, “recruitment database” “candidate device”, “computer program product”, “one or more computer-readable storage devices”, “one or more tangible storage device”,“ one or more processors”, “ one or more computer-readable memories”, “one or more computer- readable tangible storage device”]  pertain to technical computer components which merely provide an abstract-idea based solution using the above elements for determining an aptitude of a job candidate based on answers provided to a plurality of questions being correct, which fails to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field; (3) nor do the claims apply the judicial exception with or by use of a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the 2019 PEG.  Instead the claimed limitations comprising the additional elements above for data gathering and analysis to implement the abstract idea recited above amounts to no more than mere instruction to apply the exception using a generic computer component-see MPEP 2106.05(f)—see applicant’s specification (¶22 and ¶34). In view of the above, Examiner maintains that the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without significantly more.
With respect to the 35 USC 103 rejection, while applicant argues that the primary reference, Greaney does not teach applicant’s natural language processing techniques and amends the claim limitations to include additional steps using natural language processing techniques, applicant’s amendments necessitated new grounds of rejection, therefore the arguments are moot. Examiner has modified the rejection based on applicant’s amendments and addressed each of applicant’s claims in this Final Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 15 recite, “...issuing the automatically generated assessment to the job candidate to be displayed on a candidate device associated with the candidate …” There is insufficient antecedent basis for this limitation in the claim. The respective dependent claims do not remedy this flaw; therefore, they are also rejected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-20 are directed to a process (an act, or series of acts or steps), a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices), and a manufacture (an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery). Thus, each of the claims fall within one of the four statutory categories. 
Step 2A-Prong 1: Claim 1 recites in part, “...receiving a job role... containing a plurality of job descriptions associated with each job role; determining a plurality of characteristics associated with the job role ...determining a job candidate that meets a threshold number of the plurality of characteristics... creating...an assessment to present to the determined job candidate to test a proficiency of the job candidate for the plurality of characteristics... combining a plurality of questions based on a relevance of each question to the plurality of characteristics, and wherein the plurality of questions are questions related to the plurality of characteristics; issuing the....  assessment to the job candidate... receiving from the candidate.... one or more answers to the .... assessment, the one or more answers provided by the job candidate; and determining an aptitude of the job candidate based on a number of the answers provided to the plurality of questions being correct...”.
The underlined limitations above demonstrate, independent claims 1, 8 and 15 are directed toward the abstract idea for creating an assessment and determining an aptitude of a job candidate based on a number of answers provided to a plurality of questions being correct in a computing environment. Applicant’s specification emphasizes an automated candidate assessment system including a networking computing device and candidate device for tailoring an assessment to an individual candidate for one or more open jobs in a company (see applicant’s specification detailed description, ¶11, ¶12, ¶54, ¶57). Claims 1, 8 and 15 are considered abstract ideas because as claimed, the limitations for, “...receiving a job role... containing a plurality of job descriptions associated with each job role; determining a plurality of characteristics associated with the job role ...determining a job candidate that meets a threshold number of the plurality of characteristics... creating...an assessment to present to the determined job candidate to test a proficiency of the job candidate for the plurality of characteristics... combining a plurality of questions based on a relevance of each question to the plurality of characteristics, and wherein the plurality of questions are questions related to the plurality of characteristics; issuing the....  assessment to the job candidate... receiving from the candidate.... one or more answers to the .... assessment, the one or more answers provided by the job candidate; and determining an aptitude of the job candidate based on a number of the answers provided to the plurality of questions being correct...” pertains to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) which are covered in certain methods of organizing human activity since the steps for receiving a job role... determining a plurality of characteristics associated with the job role ...determining a job candidate that meets a threshold number of the plurality of characteristics... creating...an assessment to present to the determined job candidate to test a proficiency of the job candidate for the plurality of characteristics... combining a plurality of questions based on a relevance of each question to the plurality of characteristics,; issuing the....  assessment to the job candidate... receiving from the candidate.... one or more answers to the .... assessment, and determining an aptitude of the job candidate based on a number of the answers provided to the plurality of questions being correct are directed to business relations; and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)).  Additionally, the claimed limitations could also be performed by a human being using a pen and paper. With the exception of a generic computing components [“computer program product”,” job database”, “recruitment database”, “candidate device”, “one or more computer-readable storage devices”, “one or more tangible storage device”, “one or more processors”, “one or more computer-readable memories”, “one or more computer- readable tangible storage device”], the limitations are merely using the computing components as a tool to perform the process. There is nothing in the claims themselves that foreclose them from being performed by a human being with a pen and paper. Thus, the abstract limitations cited above are an abstract idea, (i.e. “an observation, evaluation, judgment, opinion “) and directed to mental processes.
Dependent claims 2-7, 9-14 and 16-20 fail to cure the deficiencies of the above noted independent claim from which they depend and are therefore rejected under the same grounds. The dependent claims further recite the abstract idea without imposing any meaningful limits on practicing the abstract idea.  Dependent claims 2-7, 9-14 and 16-20 recite additional data analysis/determining and database management steps. For example, dependent claims 2, 9 and 16 recite in part, “…wherein determining characteristics associated with the job role comprises: .analyzing…determining…”, claims 3, 10 and 17 recite in part, “…determining characteristics possessed by job recipients that receive high performance ratings.…”, claims 4, 11 and 18 recite in part, “…wherein determining a job candidate comprises comparing characteristics stored in a database….”, claims 5, 12 and 19 recite in part, “…wherein the questions the job candidate does not have a valid assessment score for the characteristic comprises: …”, claims 6, 13 and 20 recite in part, “… wherein the job candidate has not applied to the job role.….”, claims 7 and 14 recite in part, “…wherein the aptitude of the job candidate is based on a weighted scoring of the plurality of questions…” which are also directed towards fundamentally the same abstract ideas as indicated for independent claims 1, 8 and 15 noted above.
Step 2A-Prong 2:  This judicial exception is not integrated into a practical application because the additional elements [“computer program product”,” job database”, “recruitment database”, “candidate device”, “one or more computer-readable storage devices”, “one or more tangible storage device”, “one or more processors”, “one or more computer-readable memories”, “one or more computer- readable tangible storage device”] merely provide an abstract-idea based solution using a “computer program product”,” job database”, “recruitment database”, “candidate device”, “one or more computer-readable storage devices”, “one or more tangible storage device”, “one or more processors”, “one or more computer-readable memories”, “one or more computer- readable tangible storage device” for determining an aptitude of a job candidate based on answers to a plurality of questions being correct which fails to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field; (3) nor do the claims apply the judicial exception with or by use of a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the 2019 PEG.  Instead, the claimed limitations comprising a “computer program product”, “ job database”, “recruitment database”, “candidate device”, “one or more computer-readable storage devices”, “one or more tangible storage device”, “one or more processors”, “one or more computer-readable memories”, “one or more computer- readable tangible storage device” for data gathering and analysis merely to provide computational instructions to apply the abstract idea recited above utilizing the ”job database”, “candidate device”, “recruitment database”, “computer program product”, “one or more computer-readable storage devices”, “one or more tangible storage device”, “  one or more processors”, “ one or more computer-readable memories”, “one or more computer- readable tangible storage device” as a tool to perform the abstract idea, and generally linking the use of the abstract idea to  a particular technological environment. See MPEP 2106.05 (f-h). The office has long considered data gathering/processing and data output to be insignificant extra-solution activity, and these elements do not impose any meaningful limits on practicing the abstract idea—see MPEP 2106.05(g). Independent claims 1, 8 and 15 fail to operate the ”job database”, “recruitment database”, “candidate device”, “computer program product”, “one or more computer-readable storage devices”, “one or more tangible storage device”, “  one or more processors”, “ one or more computer-readable memories”, “one or more computer- readable tangible storage device” (which are merely standard computer technology and hardware/software components) in any exceptional manner, and there is no evidence in the disclosure to suggest achieving an actual improvement in the computer functionality itself, or improvement in the computer functionality itself, or improvement in any specific computer technology other than utilizing ordinary computational tools to automate and perform the abstract idea for determining an aptitude of a job candidate based on answers to a plurality of questions being correct —see MPEP 2106.05(a). Moreover, automating a series of computer instructions executed with a processor, memory and storage devices for determining an aptitude of a job candidate based on answers to a plurality of questions being correct does not qualify an otherwise unpatentable abstract idea as patent eligible. Accordingly, applicant has not shown an improvement or practical application under the guidance of MPEP section 2106.05(a) or 2106.05(e). Applicant’s limitations as recited above do nothing more than supplement the abstract idea with additional insignificant extra-solution activity, using generic computer and networking components to perform the abstract idea, and generally linking the use of the abstract idea to a particular technological environment which is not sufficient to integrate the judicial exception into a practical application. Therefore, the abstract idea fails to integrate into any practical application.
Data gathering/processing, data output, receiving and storing data is insignificant extra-solution activity- see MPEP 2106.05(g). The additional element of natural language processing techniques is not a practical application since it is merely generally linking the use of the abstract idea to a particular technological environment- see MPEP 2106.05(f-h)- see applicant’s disclosure ¶22, ¶34).
Further, the additional elements in dependent claims 2-7, 9-14 and 16-20 only serves to further limit the abstract idea utilizing a “”job database”, “recruitment database”, “candidate device”, “computer program product”, “one or more computer-readable storage devices”, “one or more tangible storage device”, “one or more processors”, “one or more computer-readable memories”, “one or more computer- readable tangible storage device” as a tool, and generally link the use of the abstract idea to a particular technological environment. None of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limits; and hence are nonetheless directed towards fundamentally the same abstract idea as their respective independent claim since they fail to impose any meaningful limits on practicing the abstract idea.Therefore, the abstract idea fails to integrate into any practical application. Thus, under Step 2A-Prong Two the claims are directed to an abstract idea.
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, with respect to integration of the abstract idea into a practical application, the additional elements [”job database”, “recruitment database”, “candidate device”, “computer program product”, “one or more computer-readable storage devices”, “one or more tangible storage device”,“ one or more processors”, “ one or more computer-readable memories”, “one or more computer- readable tangible storage device”] refer to standard computer hardware and software elements and amounts to no more than mere instructions to apply the exception using a generic computer component which does not integrate a judicial exception into a practical application nor provide an inventive concept (significantly more than the abstract idea). 
Further, as noted above, the additional elements including applicant’s natural language processing techniques amounts to no more than applying the judicial exception using generic computing components, linking the use of the judicial exception to a computing environment, and adding insignificant extra-solution activity to the judicial exception. In this case, natural language processing is generically used to process information (see applicant’s disclosure ¶22, ¶34) and fails to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The specification only generally recites natural language processing techniques, and fails to provide details regarding the natural language processing techniques other than what is well-understood, routine and conventional in the field. There is/are no explicit description/algorithms/steps of the manner and/or process for how the natural language processing techniques process the received data; further, there is no improvement to the computer system itself; the addition element is merely used generically to further process/analyze/compare received data via common computing components. 
Dependent claims 2-7, 9-14 and 16-20 merely add additional embellishments of the abstract idea of independent claims 1, 8 and 15 and incorporate the same additional elements as their respective independent claim, thus none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limitations and fail to cure the deficiencies of the above noted independent claim from which they depend. The dependent claims recite additional data analysis/determining and database management steps, and only serve to further limit the abstract idea by applying the elements and generally link the use of the abstract idea to a particular technological environment without imposing any meaningful limits on practicing the abstract idea. Hence, the dependent claims fail to amount to “significantly more” than the abstract idea. 
The courts have recognized the following computer functions as well-understood, routine and conventional computer activities when they are claimed in a merely generic manner (i.e. at a high level of generality) or as insignificant extra-solution activity (as it is here)—see MPEP 2106.05(d)(II).
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)
 ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values)
 iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
Below are examples of activities that the courts have found to be insignificant extra-solution activity—see MPEP 2106.05(g)
Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982);
Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754;
As detailed above, independent claims 8 and 15 are also considered abstract, as there is no inventive concept in the claim(s) and thus they are ineligible.
Accordingly, even when considered as a whole, the claims do not transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea for determining an aptitude of a job candidate based on answers to a plurality of questions being correct in a computing environment. 
Hence, claims 1-20 are directed to non-statutory subject matter and are rejected as ineligible subject matter under 35 USC 101. See 2019 PEG and MPEP 2106.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-6, 8, 9, 11-13, 15, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Greaney, US Patent Application Publication No US 2014/0214709 A1, in view of Bhaskaran et al., US Patent Application Publication No US2016/0364692 A1.
With respect to Claims 1, 8 and 15,
Greaney discloses,
receiving a job role from a job database; (Fig 1B, ¶42: “...the OPA assessment process may start by OPA integration into employer's hiring process, or through referrals delivered through social networks, or search the OPA database for open positions...”; ¶287: “..., the database component 1119 includes several tables ... An employer table 1119a includes fields such as, but not limited to: employer_id, employer_name, employer_address, employer_role_id, employer_role_name, employer_role_description, attributes_ids, weight_values, and/or the like.... A role/occupation table 1119j includes fields such as, but not limited to: role_id, employer_id, role_name, role_description, attributes_id, weights values, salary_info, candidate_id, widget_ids, time constrains, and/or the like. ...A widget table 11191 includes fields such as, but not limited to: widget_id, template_ids, attribute_ids, weight_values, test_id, and/or the like...”; ¶288: “... the OPA database may interact with other database systems...”)
the job database containing a plurality of job descriptions associated with each job role (¶285: “...The OPA database component 1119 may be embodied in a database and its stored data. The database is a stored program component, which is executed by the CPU; the stored program component portion configuring the CPU to process the stored data...”; ¶286: “...OPA database may be implemented using various standard data-structures, such as an array, hash, (linked) list, struct, structured text file (e.g., XML), table, and/or the like. Such data-structures may be stored in memory and/or in (structured) files...”; ¶287: “... database component 1119 includes several tables 1119a-1. An employer table 1119a includes fields such as, but not limited to: employer_id, employer_name, employer_address, employer_role_id, employer_role_name, employer_role_description, attributes_ids, weight_values, and/or the like... A role/occupation table 1119j includes fields such as, but not limited to: role_id, employer_id, role_name, role_description, attributes_id, weights values, salary_info, candidate_id, widget_ids, time constrains, and/or the like...”)
the recruitment database comprising a collection of information detailing characteristics of job candidates (¶40: “...For the talent assessment, the OPA may conduct thorough assessment of the key characteristics that are being sought after, remotely or in-house, and integrate structured interview data into the OPA system metrics. For the talent recruitment decision, the OPA may highlight candidates that demonstrate the abilities and characteristics that would be the best fit with the organization, and provide an online platform where key decision makers can collectively evaluate candidates. For the talent review, the OPA may perform ongoing review using assessment and `real world` data (e.g., Salesforce pipeline data, portfolio performance), and maintain OPA Model to have organic database that can predict future job performance …”;¶57: “…the OPA reporting mechanisms allows an HR manager to (1) view aggregate information about all participants who have applied for an open position; (2) compare a target individual against (a) another candidate, (b) a group of candidates, (c) all other candidates, and/or (d) all current employees in a comparable position within the organization; and (3) a detailed report for the individual candidate that highlights specific strengths and weaknesses in graphical and narrative formats…”; ¶64: “…Upon receiving a query from the employer 330 for recruiting the right applicant(s) for a specific position or generally for the employer, the OPA server may generate an assessment query 335 and query the OPA database and retrieve assessment attributes and weights based on the assessment query 340..”63: “…The OPA server may determine an assessment score for each candidate who has profiles on file 235. In one implementation, The OPA server may sort all candidates from high assessment score to low assessment score and provide only information of candidates who have the assessment scores higher than the employer specified threshold…”; ¶285-¶290; ¶285: “...The OPA database component 1119 may be embodied in a database and its stored data. The database is a stored program component, which is executed by the CPU; the stored program component portion configuring the CPU to process the stored data...”; ¶286: “...OPA database may be implemented using various standard data-structures, such as an array, hash, (linked) list, struct, structured text file (e.g., XML), table, and/or the like. Such data-structures may be stored in memory and/or in (structured) files...”; ¶287: “... database component 1119 includes several tables 1119a-1.... A candidate table 1119b includes fields such as, but not limited to: candidate_id, employer_id, candidate_name, test_id, assessment_id, score, employer_role_id, and/or the like.... . A score table 1119e includes fields such as, but not limtied to: user_id, client_id, computation_methods, score, test_id, candidate_id, employer_id, employer_role_id, and/or the like. An attributes table 1119f includes fields such as, but not limited to: attributes_id, attributes_name (e.g., criticle thinking, cognitive competencies, team roles and dynamics, motivational orientation, planning and problem solving, attitudes and beliefs, decision making, and/or the like), test_id, weight_values, and/or the like. A candidate template table 1119g includes fields such as, but not limited to: candidate_id, employer_id, test_id, test series_id, result_answer_id, attributes_id, score, and/or the like. A result_answer table 1119h includes fields such as, but not limited to: test_id, candidate_id, test questions, environment_id, test_answers, and/or the like...”) Applicant’s disclosure teaches ¶18 that, “Recruitment Database 116 may be a collection of qualifications, skills, credentials, and previous employment for individual job candidates. Recruitment Database 116 may contain a history of all job candidates that applied to a single employer (e.g. a database internal to a single company), and/or listings on a publicly available website (e.g. candidate profiles on a website). Additionally, Recruitment Database 116 may contain assessment scores for individual job candidates.” Greaney teaches an Occupational Performance Assessment (OPA) database component implemented with several tables each table having various fields (Fig 11) including but not limited to an employer table, a score table, attributes table, candidate template table, and the like. Greaney further teaches that the OPA reporting mechanisms allows an HR manager to (1) view aggregate information about all participants who have applied for an open position; (2) compare a target individual against (a) another candidate, (b) a group of candidates, (c) all other candidates, and/or (d) all current employees in a comparable position within the organization; and (3) a detailed report for the individual candidate that highlights specific strengths and weaknesses in graphical and narrative formats. Examiner interprets the OPM reporting mechanisms and OPM database component implemented using various data structures and several respective tables including a plurality of fields as teaching applicant’s recruitment database.
determining a job candidate that meets a threshold number of the plurality of characteristics (¶57: “…the OPA reporting mechanisms allows an HR manager to (1) view aggregate information about all participants who have applied for an open position; (2) compare a target individual against (a) another candidate, (b) a group of candidates, (c) all other candidates, and/or (d) all current employees in a comparable position within the organization; and (3) a detailed report for the individual candidate that highlights specific strengths and weaknesses in graphical and narrative formats…”;¶63: “…The OPA server may determine an assessment score for each candidate who has profiles on file 235. In one implementation, The OPA server may sort all candidates from high assessment score to low assessment score and provide only information of candidates who have the assessment scores higher than the employer specified threshold…”; ¶237: “...the learning attribute refers to acquisition of new knowledge or modification of the existing knowledge.... storage and retrieval of information....  When the content of learning includes skills and habits it is classified as procedural learning ... procedural information is measured by .... artificial grammar learning, complex stimulation tasks, and stimulus covariation...”; ¶243: “...different characteristics of the OPA may work as widgets with the whole system and may plug and play. For example, if one desires to add an assessment parameter (e.g., critical thinking), one can drag and drop so that this assessment parameter will be taken into account for the whole assessment.... Other widgets... may be added and/or removed conveniently... The base template may be the same for different occupations. However, the assessment score may be varied for each occupation. Different user interface widgets may be layered and retrieved into templates to test for occupation related attributes....”)
wherein creating the assessment comprises combining a plurality of questions based on a relevance of each question to the plurality of characteristics, and wherein the plurality of questions are questions related to the plurality of characteristics, (¶40: “…For the talent assessment, the OPA may conduct thorough assessment of the key characteristics that are being sought after, remotely or in-house, and integrate structured interview data into the OPA system metrics.…”Fig 1B#5” Retrieve assessment attributes and weights based on the assessment query…”; Fig 3A Construct the test”;¶47: “…the candidate assessment request 115 may also include what attributes are needed for this occupation or job opening, and/or how important each attribute is for this occupation or job opening (e.g., attributes weights), specified by the employer…”;¶56: “…based on the candidate provided test answers…determine an assessment score…prepare a corresponding assessment report 145 and provide to the employer…”; ¶57: “…a detailed report for the individual candidate that highlights specific strengths and weaknesses in graphical and narrative formats…”;¶59: “…an applicant may desire to pursue a field different from its last occupation…if an applicant was a sales person and he wants to change career and pursue a job in advertising…OPA server may retrieve and send to the applicant test templates for people in advertising field…”;¶62; ¶243: “...different characteristics of the OPA may work as widgets with the whole system and may plug and play. For example, if one desires to add an assessment parameter (e.g., critical thinking), one can drag and drop... Other widgets... may be added and/or removed conveniently... The base template may be the same for different occupations. However, the assessment score may be varied for each occupation. Different user interface widgets may be layered and retrieved into templates to test for occupation related attributes....”; ¶287: “..., the database component 1119 includes several tables ...  A test table 1119c includes fields such as, but not limited to: test_id, test series_id, test questions, attributes_ids, weight_values, widget_id, template_id, and/or the like. An assessment table 1119d includes fields such as, but not limited to: assessment_id, test_id, asseessment_rules, attributes_ids, weight_values, role_id, and/or the like. A score table 1119e includes fields such as, but not limtied to: user_id, client_id, computation_methods, score, test_id, candidate_id, employer_id, employer_role_id, and/or the like...”;  claim 1: “... receiving an occupational psychological assessment request with an occupation profile; retrieving at least one occupational psychological attribute and a test construction rule with the occupation profile; retrieving a test template and a test widget that most relevantly match the occupational psychological attribute and the occupation profile; constructing an occupational psychological assessment test based on the retrieved test template and the test construction rule...”)
determining an aptitude of the job candidate based on a number of the answers provided to the plurality of questions being correct (Fig 1B #9 “Determine assessment score…”; #10 “Send assessment and report…”; Fig 3A;¶59: “…The general test request include questions in all categories for assessment, instead of part of categories that may be specific to the employer or an occupation…”;¶64: “…Upon receiving a query from the employer 330 for recruiting the right applicant(s) for a specific position or generally for the employer, the OPA server may generate an assessment query 335 and query the OPA database and retrieve assessment attributes and weights based on the assessment query 340. The OPA may determine a candidate assessment score, and prepare a assessment report 345. The report may be sent to the employer 380…”; ¶65: “…the OPA server may adjust the difficulty of the test to determine the limits of the candidate's knowledge in a filed. For example, if the initial sets of questions are answered correctly by the candidate, the OPA server may increase the difficulty of the questions and continue increasing it until the candidate fails the test to determine a skill level; alternatively, if the initial sets of questions are answered incorrectly by the candidate, the OPA server may decrease the difficulty of the questions and continue decreasing it until the candidate answers it correctly to determine the skill level…If the candidate assessment score is higher than the employer required threshold 378, the OPA server may send an assessment report and/or score of this candidate to the employer 380…”). Examiner interprets the OPA server continuing to increase (or decrease) the difficulty of questions based on correct answers to determine the limits of a candidate’s knowledge whereby a skill level is determined of Greaney as teaching applicant’s limitation, “determining an aptitude of the job candidate based on a number of the answers provided to the plurality of questions being correct”
one or more computer-readable tangible storage devices and program instructions stored on at least one of the one or more tangible storage devices; (¶254: “…CPUs use communicative circuits to pass binary encoded signals acting as instructions to enable various operations. These instructions may be operational and/or data instructions containing and/or referencing other instructions and data in various processor accessible and operable areas of memory 1129 (e.g., registers, cache memory, random access memory, etc.). Such communicative instructions may be stored and/or transmitted in batches (e.g., batches of instructions) as programs and/or data components to facilitate desired operations. These stored instruction codes, e.g., programs, may engage the CPU circuit components and other motherboard and/or system components to perform desired operations…”; ¶273: “…processor-readable storage mediums…”)
computer system; one or more processors (¶254: “…One type of program is a computer operating system, which, may be executed by CPU on a computer; the operating system enables and facilitates users to access and operate computer information technology and resources. Some resources that may be employed in information technology systems include: input and output mechanisms through which data may pass into and out of a computer; memory storage into which data may be saved; and processors by which information may be processed…”)
Greaney disclose all of the above limitations, Greaney does not distinctly describe the following limitations, but Bhaskaran however as shown discloses,
determining a plurality of characteristics associated with the job role from a recruitment database using natural language processing, (¶8: “...The system comprises a processor and a knowledge repository coupled with the processor and configured to store at least a plurality of questions and job description details associated with the job provided by the recruiter...”;¶31: “..the data 204 may include job information 208;¶33: “..interaction module 116 processes the one or more events associated with user and recruiter interfaces and transmit the events to UIA 104 and RIA 106.¶34: “...the conversation module 118 comprises one or more sub-modules including natural language understanding (NLU) module, a dialog interaction module and a natural language generation (NLG) module..¶35: “...job requirement details...”;¶42: “.assessment of candidates without human intervention and provides an interface to the candidates through which the candidates are assessed in natural language and in a human conversational manner...”;¶46: “...receive candidate profile information and job description details. In one embodiment, RIA 106 enables the recruiter to create job description details by choosing one or more skills or expertise areas from a predefined list of skills and by selecting a competency level to each of the chosen skills or expertise areas. The RIA 106 also enables the recruiter to assign weightage to each of the chosen skills or expertise areas and to further assign weightage to one or more sub-areas of each skill or expertise area...”)
creating automatically using natural language processing techniques an assessment to present to the determined job candidate to test a proficiency of the job candidate for the plurality of characteristics (¶34: “...The NLU understanding module enables the understanding of the input information provided in natural language format by the plurality of candidates through the UIA 104. The dialog interaction module enables the interpretation of the input information provided by the plurality of candidates. In one embodiment, the dialog interaction module determines the sufficiency of the input information based on context of the plurality of questions and generates one or more clarifications or suggestions or another plurality of questions upon determination. The NLG module converts the generated clarifications or suggestions or another set of questions into corresponding natural language format as output and transmits the output to the plurality of candidates via the user interface”; ¶35: “...Based on the initialized information in the knowledge base 108, the ILA 120 generates an interview logic that includes the sequence of plurality of questions 212 to be made to the plurality of candidates based on the one or more skills or expertise areas of corresponding candidates. In one embodiment, the ILA 120 determines the number of questions for each skill or expertise area based on weightage criteria assigned in the job description or requirement details. The ILA 120 further determines the complexity of the plurality of questions 212 based on the competency level defined in the job description...”; ¶37: “...the ASM 122 evaluates the one or more responses or answers using automated short answer scoring techniques. In one example, the automated short answer scoring techniques involve natural language processing and machine learning techniques. The ASM 122 extracts one or more features like significant words using known techniques for example, Part of Speech (POS) tagging technique, Bag of words and so on and determines a corresponding score based on the extracted features. In one embodiment, the ASM 122 determines the corresponding score 214 based on the extracted features and a predetermined data model that were created from one or more training data sets during initialization of the knowledge base 108; ¶47)
issuing the automatically generated assessment to the job candidate to be displayed on a candidate device associated with the candidate (¶34: “...the conversation module 118 comprises one or more sub-modules including natural language understanding (NLU) module, a dialog interaction module and a natural language generation (NLG) module. The NLU understanding module enables the understanding of the input information provided in natural language format by the plurality of candidates through the UIA 104. The dialog interaction module enables the interpretation of the input information provided by the plurality of candidates. In one embodiment, the dialog interaction module determines the sufficiency of the input information based on context of the plurality of questions and generates one or more clarifications or suggestions or another plurality of questions upon determination. The NLG module converts the generated clarifications or suggestions or another set of questions into corresponding natural language format as output and transmits the output to the plurality of candidates via the user interface....”; ¶35: “ILA 120 also initializes the knowledge base 108 with the job requirement details 208, plurality of candidate profile information 210, the one or more skills or expertise areas. Based on the initialized information in the knowledge base 108, the ILA 120 generates an interview logic that includes the sequence of plurality of questions 212 to be made to the plurality of candidates based on the one or more skills or expertise areas of corresponding candidates. In one embodiment, the ILA 120 determines the number of questions for each skill or expertise area based on weightage criteria assigned in the job description or requirement details...”;¶39: “..ASM 122 also determines if further or additional probing questions are to be provided to the plurality of candidates based on factors like quality of the one or more responses or answers. In one embodiment, if it is determined that additional probing questions are required, the ASM 122 renders a plurality of follow-up questions 212 to the plurality of candidates and receives corresponding answers to the plurality of follow-up questions...”; ¶42: “...The VIS 102 therefore enables automatic virtual interviewing or assessment of candidates without human intervention and provides an interface to the candidates through which the candidates are assessed in natural language and in a human conversational manner ...”;¶47: “..At block 304, identify and provide plurality of questions to each candidate. In one embodiment, the conversation module 118 enables the one or more interactions between the user and the VIS 102 in natural language format during the interviewing process. In one embodiment, the conversation module 118 comprises one or more sub-modules including natural language understanding (NLU) module, a dialog interaction module and a natural language generation (NLG) module. The NLU understanding module enables the understanding of the input information provided in natural language format by the plurality of candidates through the UIA 104.... dialog interaction module determines the sufficiency of the input information based on context of the plurality of questions and generates one or more clarifications or suggestions or another plurality of questions upon determination. The NLG module converts the generated clarifications or suggestions or another set of questions into corresponding natural language format as output and transmits the output to the plurality of candidates via the user interface... ¶48: “...Based on the one or more responses to the plurality of questions 212, the ILA 120 may modify the number of questions, complexity level, sequence of questions, and category of questions and so on...”)
receiving from the candidate device one or more answers to the automatically generated assessment, the one or more answers provided by the job candidate (¶36: “... the ASM 122 receives the one or more responses to the plurality of questions 212 and determines corresponding scores 214 in real time. The ASM 122 receives the one or more responses to the plurality of questions 212 that were received and interpreted by the dialog interaction module for sufficiency, and determines corresponding scores 214 based on the one or more responses and the assigned weightage criteria. In one embodiment, if the category of the plurality of questions 212 is determined to be a multiple-choice question, then the ASM 122 validates the one or more responses or answers given by the plurality of candidates against one or more predefined model answers stored in the knowledge base 108 and the candidate score 214 is determined accordingly...”; ¶37: “...the ASM 122 evaluates the one or more responses or answers using automated short answer scoring techniques. In one example, the automated short answer scoring techniques involve natural language processing and machine learning techniques...”; ¶47: “...The NLU understanding module enables the understanding of the input information provided in natural language format by the plurality of candidates through the UIA 104.... dialog interaction module determines the sufficiency of the input information based on context of the plurality of questions and generates one or more clarifications or suggestions or another plurality of questions upon determination.; ¶48: “...Based on the one or more responses to the plurality of questions 212, the ILA 120 may modify the number of questions, complexity level, sequence of questions, and category of questions and so on...”;¶49: “... At block 306, determine score based on response to the plurality of questions. In one embodiment, the ASM 122 receives the one or more responses to the plurality of questions 212 and determines corresponding scores 214 in real time. The ASM 122 receives the one or more responses to the plurality of questions 212 that were received and interpreted by the dialog interaction module for sufficiency, and determines corresponding scores 214 based on the one or more responses and the assigned weightage criteria...”)
determining a job candidate that meets a threshold number of the plurality of characteristics using the natural language processing techniques (¶41: “...the ranking module 224 compares the score card of the plurality of candidates in the order of rank 216 with the number of jobs available. In one example, the plurality of candidates having high candidate scores 214 in individual skill/expertise areas as well as overall score is automatically qualified. In another example, between candidates who have same overall score 212, those who scored highest in the skill/expertise areas that carry maximum weightage are qualified. In yet another example, if there are multiple candidates who crossed required thresholds in all skill areas, then qualitative data will be used for determining the ranking based on which one or more qualifying candidates are identified...”; ¶42: “...Upon updating the knowledge base 108, the VIS 102 generates assessment reports of the candidates. In one embodiment, the reporting module 222 generates one or more reports with detailed visualization in respect of the candidate's performance/ranking for all knowledge/skill/expertise areas to the enterprise/company/organization. The VIS 102 therefore enables automatic virtual interviewing or assessment of candidates without human intervention and provides an interface to the candidates through which the candidates are assessed in natural language and in a human conversational manner...”)
Greaney teaches a method/system for creating a dynamic fit between candidates and organizations via an individualized computer delivered assessment. Greaney discloses a method/system for creating a dynamic fit between candidates and organizations via an individualized computer delivered assessment. Greaney further teaches an Occupational Performance Assessment (OPA) database component implemented with several tables each table having various fields (Fig 11) including but not limited to an employer table, a test table, a score table, attributes table, candidate template table, role/occupation table including fields such as but not limited to role id, role name, role description, salary info, and the like. Bhaskaran discloses a method/system for automatic assessment of a candidate utilizing natural language processing techniques and machine learning processes. Examiner notes that applicant’s disclosure generically discloses using natural language processing techniques to recognize characteristics (¶23, ¶34). Greaney and Bhaskaran are directed to the same field of endeavor since they are related to assessing/testing a candidate’s qualifications/characteristics for job opening requirements in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the occupational performance assessment (OPA) techniques of Greaney with the natural language processing and machine learning analysis as taught by Bhaskaran since it allows for providing an interface to candidates through which they can be automatically assessed in natural language and in a human conversational manner via evaluating answers to categories of questions related to a job description, generating a scorecard and identifying one or more qualifying candidates via ranking (Abstract, ¶8, ¶30-¶47, ¶51)


With respect to claim 2, 9 and 16,
Greaney and Bhaskaran disclose all of the above limitations, Greaney further discloses,
wherein determining characteristics associated with the job role comprises: analyzing related job roles; and determining characteristics possessed by job recipients of the related job role (¶53: “…because critical thinking attribute is important for both a librarian and an air traffic controller, an assessment question as discussed in FIG. 5B may be provided. Because search and recognition is important for an air traffic controller, an assessment question as discussed in FIG. 4I may be provided only to the air traffic controller applicant, not to the librarian applicant…”;¶57: “…the OPA reporting mechanisms allows an HR manager to (1) view aggregate information about all participants who have applied for an open position; (2) compare a target individual against (a) another candidate, (b) a group of candidates, (c) all other candidates, and/or (d) all current employees in a comparable position within the organization; and (3) a detailed report for the individual candidate that highlights specific strengths and weaknesses in graphical and narrative formats…”;¶58: “…The report may show the assessment in each assessment domain for all current employees with the positions in the organization 170, and for all applicants applying for the same positions 171. The report may also allow one to select applicants and compare their assessments 172…”)

With respect to claims 4, 11 and 18,
Greaney and Bhaskaran disclose all of the above limitations, Greaney further discloses,
wherein determining a job candidate comprises comparing characteristics stored in a database for the job candidate to characteristics associated with the job role and returning the job candidate when the threshold number of characteristics match (¶62: “…The OPA server may generate an assessment query with or without the attributes and weights 226 and determine candidate assessment score and prepare a candidate report 235. If the employer does not provide the assessment attributes and the weights in 225, the OPA server may optionally retrieve the assessment attributes and attributes weights based on the assessment query 227….”;¶63: “…The OPA server may determine an assessment score for each candidate who has profiles on file 235… may sort all candidates from high assessment score to low assessment score and provide only information of candidates who have the assessment scores higher than the employer specified threshold…”)

With respect to claims 5, 12 and 19,
Greaney and Bhaskaran disclose all of the above limitations, Greaney further discloses,
wherein the questions the job candidate does not have a valid assessment score for the characteristic comprises: questions for a characteristic that the job candidate has previously not passed an assessment; and questions for a characteristic that the job candidate has not taken an assessment (¶59: “…an applicant may desire to pursue a field different from its last occupation. For example, if an applicant was a sales person and he want to change career and pursue a job in advertising…”; Fig 3b, “…Need to Complete”; “Expired”; ¶64: “…FIG. 9 shows an interface screen with a report selection format as part of an education competency and compliance management system… options include: User Name, Course, Test Pass Date, Expire Date, Taken? Expired? Passed? and Score. The desired options will be selected by the user desiring the report with a mouse click over the option and when all default report fields are selected the user will press the button 259 to submit the desired default report fields for storage and printing…”; ¶65: “…the OPA server may adjust the difficulty of the test to determine the limits of the candidate's knowledge in a filed. For example, if the initial sets of questions are answered correctly by the candidate, the OPA server may increase the difficulty of the questions and continue increasing it until the candidate fails the test to determine a skill level; alternatively, if the initial sets of questions are answered incorrectly by the candidate, the OPA server may decrease the difficulty of the questions and continue decreasing it until the candidate answers it correctly to determine the skill level…If the candidate assessment score is higher than the employer required threshold 378, the OPA server may send an assessment report and/or score of this candidate to the employer 380…”). Examiner interprets the OPA server continuing to increase (or decrease) the difficulty of questions based on correct answers to determine the limits of a candidate’s knowledge (i.e. valid assessment) whereby a skill level is determined of Greaney as teaching the intended function of applicant’s limitation, wherein the questions the job candidate does not have a valid assessment score for the characteristic comprises: questions for a characteristic that the job candidate has previously not passed an assessment; and questions for a characteristic that the job candidate has not taken an assessment.

With respect to claim 6, 13 and 20,
Greaney and Bhaskaran disclose all of the above limitations, Greaney further discloses,
wherein the job candidate has not applied to the job role (¶59: “…The general test request includes questions in all categories for assessment, instead of part of categories that may be specific to the employer or an occupation, as illustrated in FIG. 1B. In one implementation, an applicant may desire to pursue a field different from its last occupation. For example, if an applicant was a sales person and he want to change career and pursue a job in advertising…”; ¶65: “…the OPA server may adjust the difficulty of the test to determine the limits of the candidate's knowledge…”)

Claims 3, 7, 10, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Greaney, Bhaskaran, in further view of Dewar et al., US Patent Application Publication No US 2009/0187446 A1.
With respect to claim 3, 10 and 17,
Greaney and Bhaskaran disclose all of the above limitations, the combination of Greaney and Bhaskaran does not distinctly disclose the following limitation, but Dewar however as shown discloses,
further comprising determining characteristics possessed by job recipients that receive high performance ratings (Abstract, ¶6, ¶22: “…the data may indicate the employer's rating of the employee's actual job performance. Such a rating can be cross-checked against the answers that the employee gave during the application process. The cross-checking can be used as feedback to refine the questions and evaluation criteria used at each stage of the hiring process…”;¶101: “…predictive stack ranking 306 totals the graded answers according to particular competencies known to be relevant to successful job performance…the questions to be asked at the various stages are selected for a particular type of job being offered in accordance with a proven relationship with desired business outcomes…” ¶120, ¶122: “…Stack ranked table 530 may be developed by grading the various solution stages with a computer implementing the following algorithm. First, search for disqualifying answers to "knock-out" questions. Second, give points for answers matching those of the previously hired candidates who achieved a successful performance evaluation…”: ¶124: “…performance data for successful applicants are collected at a later date, and sent 548 to data warehouse 534…”).
Dewar discloses a prediction system for assessing a suitability of job applicants for an employer whereby applicant’s responses to questions are correlated to employer requirements and are validated to predict performance and turnover potential. Greaney, Bhaskaran and Dewar are directed to the same field of endeavor since they are related to assessing/testing a candidate’s qualifications/characteristics for job opening requirements in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the occupational performance assessment (OPA) techniques of Greaney with the natural language processing and machine learning analysis of Bhaskaran and the prediction system as taught by Dewar since it allows for evaluating and assessing information (responses to questions) from previously hired candidates who achieved a successful performance evaluation and have a high probability of not terminating early (Abstract, ¶120-¶124).
Bhaskaran further discloses,
natural language processing (¶31: “..the data 204 may include job information 208;¶33: “..interaction module 116 processes the one or more events associated with user and recruiter interfaces and transmit the events to UIA 104 and RIA 106.¶34: “...the conversation module 118 comprises one or more sub-modules including natural language understanding (NLU) module, a dialog interaction module and a natural language generation (NLG) module..¶35: “...job requirement details...”;¶42: “.assessment of candidates without human intervention and provides an interface to the candidates through which the candidates are assessed in natural language and in a human conversational manner...”; ¶42: “... After identifying one or more qualifying candidates, the self-learning module 220 provides the score card and ranking of the plurality of candidates to the recruiter for any review. Based on the review by the recruiter, the knowledge base 108 is updated with changes in the score card and/or ranking and updates to ontology/training data comprising plurality of questions, one or more model answers and corresponding scores...”).
Greaney, Bhaskaran and Dewar are directed to the same field of endeavor since they are related to assessing/testing a candidate’s qualifications/characteristics for job opening requirements in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the occupational performance assessment (OPA) techniques of Greaney with the prediction system of Dewar and the natural language processing and machine learning analysis of Bhaskaran since it allows for providing an interface to candidates through which they can be automatically assessed in natural language and in a human conversational manner (Abstract, ¶8, ¶30-¶48).



With respect to claims 7 and 14,
Greaney and Bhaskaran disclose all of the above limitations, Greaney further discloses,
wherein the aptitude of the job candidate is based on a weighted scoring of the plurality of questions (Fig 1B¶47: “…To be able to assess the candidate's qualification, the employer server may process the occupation request and generate a candidate assessment request 115… The attributes weight may be a percentage representing how important an attribute is among all attributes needed for a job opening. All attributes weights may be added to 100%...”;¶51: “…In one embodiment, the OPA server may generate an assessment query including a title of the job opening (with or without the assessment attributes and/or the attributes weights) 122…”;¶56: “…Based on the candidate provided test answers, the OPA server may determine an assessment score and prepare a corresponding assessment report 145 and provide to the employer 150…”)
Greaney and Bhaskaran disclose all of the above limitations, the combination of Greaney and Bhaskaran does not distinctly disclose the following limitation, but Dewar however as shown discloses,
wherein the weighted scoring is based on the correlation between the characteristic a question measures and job recipients that receive high performance ratings (¶22: “…the data may indicate the employer's rating of the employee's actual job performance. Such a rating can be cross-checked against the answers that the employee gave during the application process. The cross-checking can be used as feedback to refine the questions and evaluation criteria used at each stage of the hiring process…”; ¶120, ¶122: “…Stack ranked table 530 may be developed by grading the various solution stages with a computer implementing the following algorithm. First, search for disqualifying answers to "knock-out" questions. Second, give points for answers matching those of the previously hired candidates who achieved a successful performance evaluation. Third, deduct points for answers matching those of the previously hired candidates who received an unsuccessful performance rating. Fourth, multiply the added or subtracted points by any weighting assigned each question. Fifth, sum the points for all questions related to a given competency. Sixth, compare the summed points for each competency to norms of either the job-holders in the company or a wider population. Seventh, predict performance of the applicant as a worker in the job, based on the business outcomes identified by the hiring company and the competencies that contribute to those outcomes.…”; ¶124: “…performance data for successful applicants are collected at a later date, and sent 548 to data warehouse 534…”)
Dewar discloses a prediction system for assessing a suitability of job applicants for an employer whereby applicant’s responses to questions are correlated to employer requirements and are validated to predict performance and turnover potential. Greaney, Bhaskaran and Dewar are directed to the same field of endeavor since they are related to assessing/testing a candidate’s qualifications/characteristics for job opening requirements in a computing environment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the occupational performance assessment (OPA) techniques of Greaney with the natural language processing and machine learning analysis of Bhaskaran and the prediction system as taught by Dewar since it allows for evaluating and assessing information (responses to questions) from previously hired candidates who achieved a successful performance evaluation and have a high probability of not terminating early (Abstract, ¶6, ¶120-¶124).

Conclusion
References cited but not used:
Stern et al., US 2015/0347954A1 “Matching System”, relating to job matching systems which facilitate determining desirable job seekers for an open job position and desirable open job positions for a job seeker.
Fortier et al., US 2018/0096307A1, “Adaptive, Hybrid Reasoning Decision Support System for Personnel Hiring and Inter-Connected Business Strategic Evolution”, relating to an adaptive, hybrid reasoning decision support system for personnel hiring and inter-connected business strategic evolution.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.

/KIMBERLY L EVANS/Examiner, Art Unit 3629                                                                                                                                                                                                        
	
                                                                                                                                                                                                    /LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629